NUMBER 13-14-00364-CV

                                      COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


 IN RE PATRICIA ARNOLD, LAURA McLAUGHLIN, WILLIAM PRIDAY,
                    AND KEVIN ROBBINS


                            On Petition for Writ of Mandamus.


                                           OPINION

      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Opinion by Chief Justice Valdez1

        Relators, Patricia Arnold, Laura McLaughlin, William Priday, and Kevin Robbins,

filed a petition for writ of mandamus in the above cause on July 2, 2014, seeking to compel

the Ingleside City Council, City Manager, and City Secretary2 to comply with the

referendum process as delineated by the Ingleside City Charter regarding the repeal of


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2 The respondents and real parties in interest in this original proceeding include: Kimberly Drysdale,
the Ingleside City Secretary, Jim Gray, the Ingleside City Manager, the City of Ingleside, and the Ingleside
City Council, consisting of Mayor Pete Perkins and Council Members Ben Tucker, Willie Vaden, Cynthia
Wilson, Elaine W. Kemp, and Paul Pierce. Kevin Robbins, a member of the City Council, appears herein
in the capacity of a relator. See TEX. R. APP. P. 52.2.
four ordinances granting zoning amendments.3 Because we conclude that the initiative

and referendum process does not apply to the repeal of individual zoning ordinances, we

deny the petition for writ of mandamus.

                                             I. BACKGROUND

        Relators seek referenda for the repeal of two sets of zoning amendments passed

by the Ingleside City Council. The first referendum request concerns the September 2013

application by Flint Hills Resources Corpus Christi, LLC, to change the zoning for 663.68

acres of land adjacent to State Roads 1069 and 2725, property known as “Live Oak

Preserve,” from zoning as a PUD-Planned Development Unit to an I (“Industrial”) zone

and a C-2 (“General Commercial”) zone. In October 2013, the City Council approved the

request by the enactment of Ordinance 1087.

        The second referendum request concerns the October 2013 applications by WMH

Corpus 1, LLC to change the zoning for: (1) 117.87 acres of the Rosa Teal Survey A-

262, known as “Southside of Hwy 361,” from the zoning classifications of R-1 (“Single

Family Residential District”) and L-1 (“Light Industrial District”) to the classifications of C-

1 (“Local Commercial District”) and I (“Industrial District”) with the inclusion of

objectionable uses; (2) 152.62 acres of the Rosa Teal Survey A-262, known as “Northside

of Hwy 361” from the classification of R-1 (“Single Family Residential District”) to I

(“Industrial District”) with the inclusion of objectionable uses; and (3) 12.88 acres for (a)




         3 According to the website provided by the National Conference of State Legislatures, an “initiative”

is generally defined as a process that enables citizens to bypass their state legislature by placing proposed
statutes and, in some states, constitutional amendments on the ballot. See http://www.ncsl.org/research/
elections-and-campaigns/initiative-referendum-and-recall-overview.aspx. “Referendum” is a general term
which refers to a measure that appears on the ballot. See id. There are two primary types of referenda:
the legislative referendum, whereby the Legislature refers a measure to the voters for their approval, and
the popular referendum, a measure that appears on the ballot as a result of a voter petition drive. See id.
                                                      2
all or parts of Lots 1 through 8, Block 1, all of Lots 1 and 2, Block 2, and part of Block 3,

Marina Heights Addition, (b) the most northerly 50' of Tract 10, Block A Caruthers Cove,

San Patricio County, Texas, and (c) 10.00 acres, more or less, being a portion of Blocks

C, D, and E Caruthers Cove, San Patricio County, Texas, known as 1625 Main, from the

zoning classification of I (“Industrial District”) to I (“Industrial District”) with the inclusion of

objectionable uses. In November 2013, the City Council approved the requests by the

enactment of Ordinances 1089, 1090, and 1091.

       After Ordinance 1087 passed, Ingleside residents Vicki Lynn Preston, Kevin

Robbins, William Cedric Priday, Ricardo Trevino, Jr., and Mark Edward Mills filed an

“Affidavit for Commencement of Proceedings; Petitioner’s Committee” with the City.

Thirteen days later, the petition committee presented a referendum petition to the City

Secretary, Kimberly Drysdale. On November 26, 2013, the City Council held a special

meeting, went into executive session, and decided that the referendum process “will be

immediately cancelled and halted.” The next day, the City Secretary sent letters to

members of the Petitioners’ Committee stating that the petition process was being halted.

In December, five Ingleside residents, including some relators, attempted to deliver an

affidavit for “commencement of proceedings.” The City Manager refused to accept the

notice. Despite relators’ requests, the City has not instituted a referendum process for

any of the four ordinances at issue in this original proceeding.

       On February 20, 2014, relators filed suit against the City of Ingleside in cause

number S-14-5207CV-C, currently pending in the 343rd District Court of San Patricio

County, Texas. The trial court proceedings have been abated due to the pendency of

this petition for writ of mandamus.

                                                 3
      This original proceeding ensued on July 2, 2014. The Court has requested and

received a response to the petition for writ of mandamus from the real parties in interest.

By one issue, relators contend that the referendum provisions of the Ingleside City

Charter apply to ordinances approving zoning amendments. In contrast, real parties

assert that long-standing Texas case law, rules of statutory construction, and the plain

wording of Chapter 211 of the Texas Local Government Code establish that the initiatory

process does not apply to the adoption, amendment, or repeal of individual zoning

ordinances. See generally TEX. LOC. GOV’T CODE ANN. §§ 211.001–.010 (West, Westlaw

through 2013 3d C.S.).

      Article VI of the Ingleside City Charter contains the relevant procedures for the

initiative and referendum process:

      A.     Initiative: The qualified voters of the City shall have power to propose
             ordinances to the City Council, and if the City Council fails to adopt
             an ordinance so proposed without any change in substance, to adopt
             or reject it at a city election, provided that such power shall not extend
             to the budget or capital program or any ordinance relating to
             appropriation of money, levy of taxes or salaries of City officers or
             employees. Such initiative power may be used to enact a new
             ordinance, or to repeal or to amend section of an existing ordinance.

      B.     Referendum: The qualified voters of the City shall have power to
             require reconsideration by the City Council of any adopted ordinance
             and, if the City Council fails to repeal an ordinance so reconsidered,
             to approve or reject it at a City election, provided that such power
             shall not extend to the budget or capital program or any emergency
             ordinance relating to appropriation of money or levy of taxes.

INGLESIDE, TEX., CHARTER, art. VI, § 6.01 (Nov. 6, 1979, as amended February 13, 2001).

The Charter further provides that the referendum process can be invoked as follows:

      Any five qualified voters may commence initiative or referendum
      proceedings by filing with the City Secretary an affidavit stating they will
      constitute the petitioners' committee and be responsible for circulating the
      petition and filing it in proper form, stating their names and residence
                                             4
         addresses and specifying the address to which all notices to the committee
         are to be sent, and setting out in full the proposed initiative ordinance or
         citing the ordinance sought to be reconsidered.

Id. at § 6.02 (Nov. 6, 1979). The Charter further sets specific requirements applicable to

the petitions. Id. at § 6.03 (Nov. 6, 1979, as amended Feb. 24, 2004). Once a referendum

petition has been filed, the City Secretary must complete a certificate regarding the

sufficiency of the petition. Id. at § 6.04(A) (Nov. 6, 1979, as amended May 4, 1996). If

the petition is certified as sufficient, the certificate is presented to the City Council. Id. at

§ 6.04(B). Once the petition is filed with the City Secretary, the ordinance in issue “shall

be suspended from taking effect,” and the suspension only terminates when: (1) there is

a final determination of insufficiency of the petition; (2) the petitioners' committee

withdraws the petition; (3) the City Council repeals the ordinance; or (4) upon the

certification of the election results by the election officials. Id. at § 6.05 (Nov. 6, 1979).

When the petition has been determined sufficient, the City Council must promptly

reconsider the referred ordinance by voting its repeal. Id. at § 6.06(A) (Nov. 6, 1979). If

the Council does not repeal the referred ordinance within thirty days after the date the

petition was finally determined sufficient, “it shall submit the . . . referred ordinance to the

voters of the City.” Id. If a majority votes against the referred ordinance, “it shall be

considered repealed upon certification of the election results.” Id. at § 6.07(B) (Nov. 6,

1979).

                                         II. MANDAMUS

         Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148

                                               5
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008) (orig. proceeding).

       Pursuant to section 273.061 of the Texas Election Code, this Court has jurisdiction

“to compel the performance of any duty imposed by law in connection with the holding of

an election. . . .” See TEX. ELEC. CODE ANN. § 273.061 (West, Westlaw through 2013 3d

C.S.); In re Peacock, 421 S.W.3d 913, 916 (Tex. App.—Tyler 2014, orig. proceeding); In

re Lee, 412 S.W.3d 23, 24 (Tex. App.—Austin 2013, orig. proceeding). Election matters

pertaining to the referendum and initiative process may be reviewed by mandamus. See,

e.g., In re Bouse, 324 S.W.3d 240, 241 (Tex. App.—Waco 2010, orig. proceeding [mand.

denied]); see also In re Porter, 126 S.W.3d 708, 711 (Tex. App.—Dallas 2004, orig.

proceeding) (holding that provisions in a city charter created ministerial duties enforceable

by mandamus); Duffy v. Branch, 828 S.W.2d 211, 212–13 (Tex. App.—Dallas 1992, orig.

proceeding) (same).




                                               6
                                 III. STANDARD OF REVIEW

       This original proceeding concerns the interpretation of the Ingleside City Charter

and provisions of the Texas Local Government Code. Statutory construction is a question

of law that we review de novo. Atmos Energy Corp. v. Cities of Allen, 353 S.W.3d 156,

160 (Tex. 2011); R.R. Comm'n of Tex. v. Tex. Citizens for a Safe Future & Clean Water,

336 S.W.3d 619, 624 (Tex. 2011). In construing a statute, the court's task is to give effect

to the Legislature's expressed intent. Atmos Energy Corp., 353 S.W.3d at 160; Iliff v. Iliff,

339 S.W.3d 74, 79 (Tex. 2011). In construing a statute, a court may consider, among

other matters, the: (1) object sought to be attained; (2) circumstances under which the

statute was enacted; (3) legislative history; (4) common law or former statutory provisions,

including laws on the same or similar subjects; (5) consequences of a particular

construction; (6) administrative construction of the statute; and (7) title (caption),

preamble, and emergency provision. TEX. GOV'T CODE ANN. § 311.023 (West, Westlaw

through 2013 3d C.S.); see Atmos Energy Corp., 353 S.W.3d at 160. In enacting a

statute, it is presumed that: (1) compliance with the constitutions of this state and the

United States is intended; (2) the entire statute is intended to be effective; (3) a just and

reasonable result is intended; (4) a result feasible of execution is intended; and (5) public

interest is favored over any private interest. TEX. GOV'T CODE ANN. § 311.021 (West,

Westlaw through 2013 3d C.S.); see Presidio Indep. Sch. Dist. v. Scott, 309 S.W.3d 927,

930 (Tex. 2010).

       We construe a city charter provision according to the rules governing the

interpretation of statutes generally. City of Houston v. Todd, 41 S.W.3d 289, 297 (Tex.

App.—Houston [1st Dist.] 2001, pet. denied); Rossano v. Townsend, 9 S.W.3d 357, 363

                                             7
(Tex. App.—Houston [14th Dist.] 1999, no pet.); Willman v. City of Corsicana, 213 S.W.2d
155, 158 (Tex. Civ. App.—Waco 1948), aff'd, 216 S.W.2d 175 (1949).

                                               IV. ANALYSIS

        Relators assert that the Texas Constitution, which recognizes that “political power

resides in the people,” and relatively recent changes to the Texas Local Government

Code argue in favor of the right to referendum in zoning matters. According to relators:

        There are valid policy and political (in the good sense) reasons for allowing
        an additional layer of citizen involvement in zoning decisions. Initiative and
        referendum can play a valuable role in land use law. They tend to act as
        an educational force, directing popular attention on specific issues. The
        controversies involved provoke vigorous debate without the need for
        expensive political campaigns. . . . The Initiative and Referendum’s Use in
        Zoning, 64 CAL. L. REV. at 77. A reading of the Texas zoning statutes that
        would prohibit referendum on issues that the public cares about deeply is
        not clearly required and should not be allowed to silence the voice of
        popular will.

Relators concede that whether a zoning determination can be the subject of a referendum

is a much-disputed issue in the United States with “various jurisdictions coming to

different conclusions.” Relators argue that the Texas Supreme Court and this Court have

not yet addressed this issue; and while some courts of appeals have determined that

referendum is not available to address zoning determinations, those decisions are

questionable.4      In contrast, the real parties in interest contend that established law

provides that the initiative and referendum process is not applicable to changes in existing

zoning.



        4 Relators further contend that the real parties in interest may not decline to hold an election based
on a belief that the proposed legislation would violate the law if adopted, and must instead defer to a court
ruling regarding the alleged illegality. See, e.g., Coalson v. City Council of Victoria, 610 S.W.2d 744, 747
(Tex. 1980); In re Roof, 130 S.W.3d 414, 416–17 (Tex. App.—Houston [14th Dist.] 2004, orig. proceeding).
However, this doctrine has no application to this case because it concerns the real parties’ refusal to hold
an election on grounds that the election itself, not the proposed legislation, would violate the law.
                                                      8
       The initiative process affords direct popular participation in lawmaking. Coalson v.

City Council of Victoria, 610 S.W.2d 744, 747 (Tex. 1980). “The system has its historical

roots in the people's dissatisfaction with officialdom's refusal to enact laws.” Id. (citing 1

Bryce, The American Commonwealth (1st ed. 1888)). It is an implementation of the basic

principle of the Texas Constitution that “[a]ll political power is inherent in the people, and

all free governments are founded on their authority, and instituted for their benefit.” TEX.

CONST. art. I, § 2; see Coalson, 610 S.W.2d at 747. Citizens who exercise their rights

under initiative provisions “become in fact the legislative branch of the municipal

government.” Glass v. Smith, 244 S.W.2d 645, 649 (Tex. 1951); see Blum v. Lanier, 997
S.W.2d 259, 262 (Tex. 1999). The power of initiative and referendum “is the exercise by

the people of a power reserved to them, and not the exercise of a right granted.”

Taxpayer's Ass'n of Harris Cnty. v. City of Houston, 129 Tex. 627, 105 S.W.2d 655, 657

(1937); see also Coalson, 610 S.W.2d at 747; Glass, 244 S.W.2d at 649; City of Canyon

v. Fehr, 121 S.W.3d 899, 903 (Tex. App.—Amarillo 2003, no pet.).

       Nevertheless, the initiative process may be limited by general law. TEX. CONST.

art. XI, § 5 (“no charter or any ordinance passed under said charter shall contain any

provision inconsistent with the Constitution of the State, or of the general laws enacted

by the Legislature of this State”); see Glass, 244 S.W.2d at 649; see also In re Bouse,
324 S.W.3d at 243 (stating that the local government code has withdrawn the issue of

incorporation from the initiatory process). More specifically, the initiative process can be

withdrawn where the authority to act is expressly conferred upon a municipal governing

body exclusively, or there is some preliminary duty which has been made a prerequisite

to the exercise of legislative power by statute or charter which is impossible in an initiative

                                              9
proceeding. See Glass, 244 S.W.2d at 649.                 Moreover, the initiative and referendum

power may also be expressly or impliedly limited by a city charter. Quick v. City of Austin,

7 S.W.3d 109, 124 (Tex. 1998); Glass, 244 S.W.2d at 648–49. Charter provisions are to

be liberally construed in favor of the power of initiative and referendum, so a limitation will

not be implied unless the provisions of the charter are clear and compelling. Quick, 7
S.W.3d at 124; Glass, 244 S.W.2d at 649.

        Texas case authority historically prohibited the use of initiative and referendum

with regard to zoning. See, e.g., San Pedro N., Ltd. v. City of San Antonio, 562 S.W.2d
260, 262–63 (Tex. Civ. App.—San Antonio 1978, writ ref'd n. r. e.); Hancock v. Rouse,

437 S.W.2d 1, 3–4 (Tex. Civ. App.—Houston [1st Dist.] 1969, writ ref'd n.r.e.).5 Relators

contend that the 1993 amendments to section 211.015 of the Texas Local Government

Code give voters the right to repeal a zoning amendment. This section provides:

        Notwithstanding other requirements of this subchapter, the voters of a
        home-rule municipality may repeal the municipality's zoning regulations
        adopted under this subchapter by either:

        (1)     a charter election conducted under law; or

        (2)     on the initial adoption of zoning regulations by a municipality, the use
                of any referendum process that is authorized under the charter of the
                municipality for public protest of the adoption of an ordinance.

TEX. LOCAL GOV. CODE ANN. § 211.015(a) (West, Westlaw through 2013 3d C.S.).

Subsection (e) of this section further provides that:


          5 Similarly, Texas law prohibits the use of initiative and referendum with regard to annexation

ordinances. See Vara v. City of Houston, 583 S.W.2d 935, 938 (Tex. Civ. App.—Houston [14th Dist.] 1979,
writ ref'd n.r.e.); City of Hitchcock v. Longmire, 572 S.W.2d 122, 127 (Tex. App.—Houston [1st Dist.] 1978,
writ ref'd n.r.e.); see also Save our Aquifer v. City of San Antonio, 237 F. Supp. 2d 721, 729 (W.D.Tex. 2002)
(“Annexation issues are not subject to direct democracy voting through referendum, but rather are reserved
to representative democracy.”); Ryan Servs., Inc. v. Spenrath, No. 13-08-00105-CV, 2008 WL 3971667, at
*5 (Tex. App.—Corpus Christi Aug. 28, 2008, pet. denied) (mem. op.); In re Ryan, No. 13-08-00179-CV,
2008 WL 1822442, at *3 (Tex. App.—Corpus Christi Apr. 18, 2008, orig. proceeding [mand. denied]) (mem.
op.).
                                                    10
       The provisions of this section may only be utilized for the repeal of a
       municipality's zoning regulations in their entirety or for determinations of
       whether a municipality should initially adopt zoning regulations, except the
       governing body of a municipality may amend, modify, or repeal a zoning
       ordinance adopted, approved, or ratified at an election conducted pursuant
       to this section.

Id. at § 211.015(e). According to the code, the phrase “the adoption of a zoning regulation

or a zoning district boundary includes the amendment, repeal, or other change of a

regulation or boundary.” Id. at § 211.002 (West, Westlaw through 2013 3d C.S.).

       The Amarillo Court of Appeals has rejected the argument that relators make here

and has specifically held that this legislation authorizes a referendum vote on the “initial”

adoption of zoning regulations but not the amendment of individual zoning regulations.

City of Canyon, 121 S.W.3d at 906. Specifically, the court held that the legislature intends

for section 211.015 to be utilized only when the municipality attempts to create and

impose, for the first time, upon its citizenry a body of zoning ordinances when or where

none previously existed. Id. at 904–06. The court concluded that the legislative action

(1) modified Hancock and San Pedro to the extent they indicated that initiative and

referendum could not be used to repeal zoning ordinances, and (2) restricted the use of

initiative and referendum to the time and to the regulations described in the statute. Id.

at 905. The court held that referendum, initiated by the voters, could neither be used to

vitiate such ordinances piecemeal nor could it be used after the first ordinances survived

with or without attack. Id. at 905–06.

       Relators contend that this decision fails to recognize that the statutory definition of

zoning regulations includes an amendment to the regulations. See TEX. LOCAL GOV. CODE

ANN. § 211.002. According to the statutory definition provided by the local government

code, the phrase “adoption of a zoning regulation” also includes the “amendment, repeal,
                                             11
or other change of a regulation.” See id. However, the Amarillo court considered and

explicitly rejected this contention on grounds that in section 211.015(a)(2), the legislature

modified the phrase “adoption of zoning regulations” by placing the word “initial” before it.

See City of Canyon, 121 S.W.3d at 906. In other words, by including the word “initial” in

front of the phrase “adoption of zoning regulations,” it was talking about a particular set

of zoning regulations, not about zoning regulations in general as contemplated in section

211.002. See id. And, as explained above, the particular set of regulations to which it

referred are the ones enacted when none previously existed or the first ones enacted by

cities as part of their initial zoning efforts. Id.

       We agree with the Amarillo Court of Appeals that the amendments to the local

government code do not allow the initiative and referenda process to apply to individual

zoning amendments; thus, we reject relators’ invitation to conclude otherwise.          The

statute allows the use of the referendum process for voters to repeal a city’s zoning

regulations in their entirety or to determine whether the city should initially adopt zoning

regulations, but does not allow it for the amendment of individual zoning determinations.

       Relators have also briefed and asserted significant policy reasons why the initiative

and referenda process should apply and have invited us to depart from the determinations

of the other courts that have considered this issue. For instance, relators contend that

older law prohibiting referenda on zoning decisions was based on the reasoning that the

notice and hearing provisions in statutes governing zoning determinations were

inconsistent with referendum procedures, which typically did not provide for notice and

hearing, so the Legislature had implicitly removed zoning decisions from the scope of

initiative or referendum. See, e.g., San Pedro N., Ltd., 562 S.W.2d at 262; Hancock, 437
12
S.W.2d at 4. Relators thus contend that this argument has no application in this case

because a referendum under the City Charter can only result after public notice and

hearings.   According to relators, “[r]eferendum would merely allow another layer of

oversight and popular involvement in zoning changes, without eliminating any

procedures, including procedures providing for citizen involvement[] that are required by

zoning statutes.”

       We agree with relators that the instant case does not present concerns regarding

the failure to provide notice and public hearing, however, the cases prohibiting the use of

initiative and referenda are supported by other rationales. For instance, the court in San

Pedro N., Ltd. also noted that its conclusion that zoning ordinances are not subject to the

initiative and referendum process was based on the necessity for continuity and expertise

in zoning, rather than on the statutory requirements for notice and hearing. See San

Pedro N., Ltd., 562 S.W.2d at 262. Further, as stated by the Houston Court of Appeals:

       The preparation of a comprehensive Zoning Ordinance, which would meet
       the objectives set out in the statute, requires careful study, the accumulation
       of masses of detailed information concerning land use within the city, and
       is a matter concerning which the professional advice of one experienced in
       city planning would be most helpful. It would be very difficult to present the
       information necessary to evaluate a proposed Zoning Ordinance to the
       voters in an intelligible manner.

Hancock, 437 S.W.2d at 4.

       The question regarding whether initiatives and referenda should apply to the

zoning process has been the subject of numerous scholarly articles and has been the

source of much public debate. See, e.g., Nicolas M. Kublicki, Land Use by, for, and of

the People: Problems with the Application of Initiatives and Referenda to the Zoning

Process, 19 PEPP. L. REV. 1 (1992); available at: http://digitalcommons.pepperdine.edu/

                                             13
plr/vol19/iss1/4; Craig N. Oren, The Initiative and Referendum's Use in Zoning, 64 CAL.

L. REV. 74 (1976); available at: http://scholarship.law.berkeley.edu/californialawreview/

vol64/iss1/3. Existing Texas law holds that the referendum process is not available to

challenge individual zoning ordinances. In the absence of further guidance from the

Texas Supreme Court or the Legislature, and after due consideration, we decline to

overrule Texas’s long-established common law and the standards for statutory

interpretation to hold otherwise.

                                     V. CONCLUSION

       In this case, relators seek a public vote, via initiative and referendum, on whether

amendments to prior zoning ordinances should be allowed to stand. The Court, having

examined and fully considered the petition for writ of mandamus and the response

thereto, is of the opinion that relators have not met their burden to show themselves

entitled to the relief sought. See City of Canyon, 121 S.W.3d at 906; San Pedro N., Ltd.,
562 S.W.2d at 262–63; Hancock, 437 S.W.2d at 3–4. Specifically, relators have not

established that respondents have a ministerial duty under the Ingleside City Charter and

existing law to apply the initiative and referendum process to zoning reclassifications.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                 /s/ Rogelio Valdez
                                                 ROGELIO VALDEZ
                                                 Chief Justice

Delivered and filed the
29th day of July, 2014.




                                            14